Title: From John Adams to Jonathan Williams, 21 November 1778
From: Adams, John
To: Williams, Jonathan


     
      Sir
      Passy Novr 21. 1778
     
     I have received your Favour of the 12 and yesterday, the Rum was brought here consisting of forty Eight Bottles. Two I Suppose had been used to wet the Whistle of the Porters.
     I paid Seventy five Livres and the Man was or pretended to be wroth that I gave him no more.
     
     Mr. Alexander Shall have his Dozen and his Packet and Dr. Bancroft, his.
     I beg of you to draw upon me for the Cost of the Rum which shall be paid immediately.
     Inclosed you have the Acquit Caution, as you desired.
     I am your humble servant.
    